


110 HR 6612 IH: To amend the Internal Revenue Code of 1986 to increase

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6612
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Cazayoux (for
			 himself, Mr. Jefferson, and
			 Mr. Childers) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  and make permanent the election to expense certain refineries.
	
	
		1.Election to expense certain
			 refineries increased and made permanent
			(a)Deduction
			 temporarily increased to 100 percentSubsection (a) of section 179C of the
			 Internal Revenue Code of 1986 (relating to election to expense certain
			 refineries) is amended by adding at the end the following new sentence:
			 In the case of qualified refinery property placed in service after July
			 15, 2008, and before January 1, 2012, the preceding sentence shall be applied
			 by substituting 100 percent for 50
			 percent..
			(b)Deduction made
			 permanentParagraph (1) of section 179C(c) of such Code is
			 amended—
				(1)by striking
			 and before January 1, 2012 in subparagraph (B),
				(2)by adding
			 and at the end of subparagraph (D),
				(3)by striking
			 , and at the end of subparagraph (E) and inserting a period,
			 and
				(4)by striking
			 subparagraph (F).
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after July 15, 2008.
			
